These two defendants and another, who was unrecognized and unidentified, were seen at a whisky still which was being set up preparatory to the manufacture of whisky. The still was located in a wood near a branch and about one-half mile from where defendants lived. These two defendants were identified by one eyewitness as two of the parties at the still, and this testimony was corroborated by circumstances tending to connect the defendants. The acts of the defendants in and about the still testified to by the state's witnesses, coupled with a precipitate flight on discovery, were sufficient facts upon which to base a verdict of guilt.
It appears from the evidence that no whisky had been manufactured at this still, but preparation was in progress for a "run." It was also shown that "backings" is the "last run of whisky that they use in making the next run." Over the objection and exception of defendants, the state was allowed to prove *Page 356 
that some of these "backings" were found, at the time of the search and destruction of the still, behind the barn at the house of one of these defendants. Considering all of the facts, this was a circumstance tending to connect defendants with the possession of the still. Parmer v. State, 20 Ala. App. 233,101 So. 482; Slaton v. State, 21 Ala. App. 422, 109 So. 118.
We find no error in the record, and the judgment is affirmed.
Affirmed.